I concur.
The question of whether the concurrent motions of the parties for a directed verdict authorize the court to take the case from the jury is not the same question as that here raised; viz, was it error on the part of the court, after such motions were made, to submit certain questions of fact to the jury? In several jurisdictions in which the rule prevails that such motion on the part of both parties amounts to a submission of the whole case to the court, it is nevertheless held that the court may submit the issues of fact to the jury. Harvey E. Mack Co. v. Ryan,80 Mont. 524, 261 P. 283; Phipps v. Stancliff, 118 Or. 32,245 P. 508; McClure v. Wilson, 109 Wash. 166, 186 P. 302, 18 A.L.R. 1421; North Philadelphia Trust Co. v. Smith, 3 Cir.,13 F.2d 585, 587.
In the last-cited case the Circuit Court of Appeals of the Third Circuit said:
"The second assignment of error calling for discussion relates to the circumstance that on the close of the testimony each party moved the court to instruct a verdict in his favor and the court, declining both motions, submitted the case to the jury on what it regarded — and what actually were — sharply controverted issues of fact. * * * In this action of the court the defendant charges error under authority of Beuttell v. Magone, 157 U.S. 154,15 S. Ct. 566, 39 L. Ed. 654, and Williams v. Vreeland,250 U.S. 295, 39 S. Ct. 438, 63 L. Ed. 989, 3 A.L.R. 1038, and on his interpretation of those two decisions that joint motions for binding instructions impose a mandate upon the court to withdraw issues of fact from the jury and decide them itself and when this is done and the court directs the jury to render a verdict for one party or the other, both are concluded by the findings made, if there is any evidence to sustain them. *Page 100 
"The latter part of this proposition is old law; the former part is new and is a step beyond anything contained in the many cases which, in our research, have come to our notice. All the cases which have followed the law of the Beuttell and Williams cases (collated in 3 Rose's Notes on United States Reports, 556, and 5 Id. 1156, and later ones found in 25 Shepard's United States Citations, 31, 50) are cases where, responding to motions for directed verdicts made by both parties, courts have directed verdicts for one or the other. Such a request, joined in by both parties, the Supreme Court in the Beuttell case said is `not equivalent to a submission of the case to the court, without the intervention of a jury, within the intendment of Rev. Stat. §§ 649, 700 [28 U.S.C.A. §§ 773, 875],' under which provisions, when complied with by the parties, the court, quite obviously, must take the case. Continuing, the Supreme Court said: `As, however, both parties asked the court to instruct a verdict, both affirmed that there was no disputed question of fact which could operate to deflect or control the question of law. This was necessarily a request that the court find the facts, and the parties are, therefore, concluded by the finding made by the court, upon which the resulting instruction of law was given.' Citing the Beuttell case, the same court in the Williams case said: `Where both parties request a peremptory instruction and do nothing more they thereby assume the facts to be undisputed and, in effect, submit to the trial judge the determination of the inferences proper to be drawn therefrom.' Sampliner v. Motion Picture Patents Co.,254 U.S. 233, 239, 41 S. Ct. 79, 65 L. Ed. 240. But the trial court is not compelled to accept the assumption of the parties that the facts are not in dispute. On the contrary, when it finds the facts openly in dispute, it may submit them to the jury for decision. Any other view of the court's right and duty would enable the parties, after trying their case in part to the jury, to shift and then try it to the court without complying with the provisions of the Revised Statutes, §§ 649, 700, enacted as the orderly method of doing that thing."
I am of the opinion for the reasons stated in the above cited cases that no error was committed by the trial court in submitting to the jury the questions of fact it deemed in dispute whether or not we adopt the rule prevailing in the jurisdictions in which such cases arose affirming the right of the court to take the case from the jury in response to concurrent motions for a directed verdict.
LARSON, J., dissents. *Page 101